Citation Nr: 1234037	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-09 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder, including as secondary to service-connected pes planus.  

2.  Entitlement to service connection for a bilateral knee disorder, including as secondary to service-connected pes planus.  

3.  Entitlement to service connection for a lumbar spine disorder, including as secondary to service-connected pes planus.  

4.  Entitlement to service connection for groin disorder, including as secondary to service-connected pes planus.

5.  Entitlement to service connection for a disorder of the toes, including as secondary to service-connected pes planus.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1979 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issues of entitlement to service connection for a bilateral ankle disorder, including as secondary to service-connected pes planus, service connection for a bilateral knee disorder, including as secondary to service-connected pes planus, service connection for a lumbar spine disorder, including as secondary to service-connected pes planus, and service connection for groin strain, including as secondary to service-connected pes planus, are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.



FINDING OF FACT

The evidence of record shows that the Veteran's currently diagnosed hallux limitus, claimed as the inability to move toes, cannot be reasonably disassociated from service-connected pes planus.


CONCLUSION OF LAW

Hallux limitus is proximately due to or the result of a service-connected disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  This is so because the Board is taking action favorable to the Veteran by granting the issue of hallux limitus, claimed as the inability to move toes.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the 
current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran claims that his hallux limitus is related to his service-connected pes planus.  

The VA treatment records and private treatment records show that the Veteran has complained of limitation of motion of his toes and pain.  The Veteran was afforded a VA examination in September 2006.  During the physical examination, the Veteran was diagnosed with hallux valgus, with minimal degenerative changes of the first metatarsal phalangeal joint, bilaterally.  The examiner noted that the Veteran had bilateral flat feet with hallux rigidity and degenerative joint disease.  

In a January 2007 VA progress note, the VA Chief of the Podiatry Section noted that the most recent rating decision in the Veteran's case stated that the rating board's physician had access to the entire claims folder and medical record and opined that the Veteran's "inability to move his toes" had nothing to do with his service-connected pes planus.  The VA Chief of the Podiatry Section stated that: "Frankly, this is ludicrous."  The VA Chief of the Podiatry Section commented that access to the Veteran's full medical record and claims folder would be relevant to determining whether the pes planus is service-connected, but that determination had already been made and the patient was service-connected for pes planus.  The VA Chief of the Podiatry Section commented that:  

"The relevant question is whether the service connected pes planus is directly related to the development of hallux limitus (degeneration of the 1st MTP joint), not whether an 'inability to move his toes' is related to pes planus.  Hallux limitus is a specific degenerative condition of the 1st MTP joint which is caused by misalignment of the 1st MTP joint and hypermobility of the first ray induced by excessive pronation at the subtalar and midtarsal joints.  The hallux limitus is definitely a result of pes planus in this particular case and I would submit that most orthopedic and podiatric experts would conclude that it is 'more likely than not' that there is a direct etiologic relationship between the pes planus and the development of hallux limitus."

The Veteran was provided a VA examination in April 2011.  The examiner reviewed the claims file and opined that the bilateral great toe osteoarthritis was less likely as not caused by military service or secondary to pes planus.  The rationale provided was that gouty arthritis and osteoarthritis were not caused by bilateral pes planus.

The medical evidence shows a current diagnosis of hallux limitus.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Furthermore, the Board finds that the January 2007 medical opinion from the VA Chief of the Podiatry Section that relates the Veteran's currently diagnosed hallux limitus to his service-connected pes planus is the most probative evidence as to the etiology of the disorder.  Although the VA Chief of the Podiatry Section did not have access to the claims file, the rationale for the expressed opinion was fully articulated, which included an explanation of the development of hallux limitus and the VA Chief of the Podiatry Section's own medical knowledge of the association between pes planus and the development of hallux limitus.  Therefore, service connection is warranted.  38 C.F.R. §§ 3.303, 3.310 (2011).


ORDER

Service connection for hallux limitus, as secondary to a service-connected disorder, is granted.


REMAND

Based upon its review of the Veteran's claims file, the Board finds that there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Initially, the record shows that the Veteran's case was remanded in May 2010, in part, to obtain all treatment records from the VA Medical Center in Fayetteville, North Carolina.  The records were obtained and associated with the claims file and, therefore, the RO complied with the May 2010 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Following the most recent supplemental statement of the case, the Veteran submitted a release form in May 2012 identifying private medical treatment for his claimed disorder of the toes and right and left ankle disorder.  The Veteran identified medical treatment from January 2000 to November 2011 from Cape Fear Podiatry.  A review of the claims file shows that there are records from Cape Fear Podiatry dated from 2000 to 2009 included in the claims file.  However, there are 

no records dated after 2009.  Thus, a remand is necessary to obtain them.  38 C.F.R. § 3.159(c)(3) (2011).

The record shows that the Veteran receives disability benefits from the Social Security Administration (SSA).  A photocopy of the SSA decision is included in the claims file and shows that the Veteran was found to be disabled due to his depression, diabetes mellitus, and degenerative disc disease of the spine.  Although the disabilities of depression and diabetes mellitus are not relevant to the case at hand, the issue of service connection for degenerative disc disease of the spine is on appeal.  Therefore, the records related to the SSA application could be relevant to the Veteran's claim before VA.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Thus, the claim must be remanded so that the records associated with the Veteran's SSA disability benefits may be obtained.

In addition, the Veteran's case was remanded in May 2010 to provide a VA examination in connection with the Veteran's claims for service connection.  The Board requested that the VA examiner provide an opinion as to whether any diagnosed left or right ankle disorder, left or right knee disorder, lumbar spine disorder, or groin disorder is related to the Veteran's active duty service.  The examiner was also requested to state whether any diagnosed left or right ankle disorder, left or right knee disorder, lumbar spine disorder, or groin disorder was due to or aggravated by the Veteran's service-connected pes planus.  

In April 2011, the Veteran underwent a VA examination.  As a result of the examination, the examiner opined that "The right ankle strain per Veteran's complaints of pain with normal right ankle x-ray; left ankle injury with residual tendinosis are not caused by military service or secondary to pes planus."  The rationale provided was that the military x-ray was negative for left ankle injury and 

there was no continuity of care for bilateral ankles for an extended period of time status post military service.  In addition, the examiner stated that: "the service treatment ankle injuries were acute and self resolving as manifested by exit physical examination when the Veteran reported no muscloskeletal complaints."  However, while the examiner provided an adequate rationale for the opinion that the ankle disorders were not caused by military service, the examiner did not provide any rationale as to the opinion that the ankle disorders were not caused or aggravated by the pes planus.  Therefore, the opinion is not adequate.  The April 2011 VA examiner also opined that the lumbar spine degenerative changes were less likely as not caused by military service or secondary to bilateral pes planus.  The examiner explained that no chronic lumbar spine disability was established in the service treatment records.  The examiner stated that: "While the Veteran's gait is abnormal, the Veteran does not demonstrate a gait at today's exam that is attributed as a cause of low back or bilateral knee injury."  First, the Board observes that the VA examiner did not provide an opinion as to whether any left or right knee disorder was related to military service.  Thus, the examiner's opinion does not comply with the May 2010 remand.  See Stegall, 11 Vet. App. at 271.  In addition, the examiner's rationale that the Veteran's gait was abnormal, but not a cause of the low back or bilateral knee injury does not provide a reasoned basis for denying the Veteran's claim as it is unclear how the examiner came to such a conclusion.         

In order for a VA examination to be considered adequate, the articulated reasoning must demonstrate that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As explained above, the VA examiner's April 2011 opinions were not adequate and/or did not answer the questions requested by the May 2010 remand (other than the opinions regarding direct service connection for the lumbar spine disorder and bilateral ankle disorder).  Although an addendum was provided after the April 2011, the addendum does not resolve the inadequacies as mentioned above.  Therefore, the Board finds that the April 2011 examination, with respect to the aforementioned opinions is inadequate and, therefore, the RO did not substantially comply with the 

directives of the May 2010 remand.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall, 11 Vet. App. at 271.  Thus, the Board finds that a remand for corrective action is required.

Additionally, "[o]nce VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to obtain another supplemental opinion from the April 2011 VA examiner or to afford the Veteran a VA examination.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159.

Finally, the Board acknowledges that the April 2011 VA examiner opined that the Veteran's claimed right groin disorder was radiculopathy - a manifestation of his lumbar spine degenerative disc disease.  The Board finds that the April 2011 VA examiner's opinion is adequate.  See Barr, 21 Vet. App. at 311.  However, as the Veteran's claim for service connection for lumbar spine degenerative disc disease is being remanded for additional development, the Veteran's claim for service connection for a right groin disorder is inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, 

the RO must attempt to obtain all records related to the application and approval of disability benefits from the SSA.  The RO must also attempt to obtain all records from Cape Fear Podiatry as identified by the Veteran in the May 2012 release form.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded another VA examination.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion whether any diagnosed left or right knee disorder is related to the Veteran's active military service.  In addition, the examiner must provide opinions as to whether any diagnosed left or right ankle disorder, left or right knee disorder, lumbar spine disorder, or groin disorder is the result of or aggravated by a 

service-connected disorder, to include pes planus and/or hallux valgus.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If any examination report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the 

paragraphs above, the RO must re-adjudicate the Veteran's claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


